Citation Nr: 0120795	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-17 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cataracts due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946.

This appeal arose from a June 1996 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for cataracts due to exposure to ionizing 
radiation, finding that the claim was not well grounded.  In 
June 1997, the veteran testified at a personal hearing at the 
RO; in November 1997, the hearing officer issued a decision 
which continued to deny the claim.  In April 1998, he 
testified at another personal hearing at the RO.  In April 
2000, the Board of Veterans' Appeals (Board) remanded this 
case for additional development.  A second remand was issued 
by the Board in February 2001.  


FINDINGS OF FACT

1.  The veteran is not currently shown to suffer from a 
radiogenic disease.

2.  The veteran's cataracts are not shown to be etiologically 
related to service.


CONCLUSION OF LAW

The veteran lacks entitlement under the law for entitlement 
to service connection for cataracts due to exposure to 
ionizing radiation.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.309(d), 3.311 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as treatment records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  In this regard, 
it is noted that the veteran was contacted and requested to 
provide additional information as to his past treatment for 
cataracts, especially anything pertaining to the type of 
cataracts for which he was originally treated.  See the 
February 2001 Board remand.  However, the veteran failed to 
respond to this request.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for cataracts due to 
exposure to ionizing radiation.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and letters have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

According to 38 C.F.R. § 3.309(d) (2000) certain diseases can 
be service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands bronchiolo-alveolar 
carcinoma, and primary liver cancer.  A radiation exposed 
veteran is one who, while serving on active duty, was exposed 
to a radiation risk activity.  These activities include on-
site participation involving atmospheric detonation of a 
nuclear device, occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 1, 1946, and internment as a POW of 
the Japanese who was subject to the same degree of exposure 
as a member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311 (2000), in all claims in which 
it is established that a radiogenic disease became manifest 
after service, but not to a compensable degree, and it is 
contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease, urinary tract cancer, 
prostate cancer, and lymphomas other than Hodgkin's disease.

In those cases where the law and not the evidence is 
dispositive, a claim should be denied on the basis that there 
is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In the instant 
case, the veteran has not established that he was engaged in 
a radiation risk activity during service; thus, he cannot be 
considered to be a radiation exposed veteran under 38 C.F.R. 
§ 3.309(d).  Although he may have gone ashore while his ship 
was minesweeping in Hiroshima Bay between January 1 and 22, 
1946 and between January 27 and February 24, 1946, there is 
no indication that he was a member of the occupation forces 
stationed in Hiroshima from September 1945 to March 1946.  
Moreover, even if he were a radiation exposed veteran, 
cataracts are not one of the presumptive diseases listed 
under this regulation.

This case was remanded by the Board in April 2000.  The 
veteran was asked to provide details as to any evidence 
concerning the type of cataracts for which he had been 
treated.  Specifically, he was asked to indicate whether 
there was additional evidence which would demonstrate that he 
had been diagnosed with posterior capsular cataracts.  He was 
also to be afforded a VA examination which was to render an 
opinion as to the etiology of his cataracts.  The veteran 
failed to respond to the request for additional information.  
He was then afforded a comprehensive VA examination in 
October 2000, at which time the VA examiner opined, based on 
the available evidence, that the veteran's cataracts were 
most likely related to diabetes and not to radiation 
exposure.  This case was again remanded by the Board in 
February 2001.  The veteran was to be asked again to provide 
information as to post-service treatment for cataracts, 
particularly any evidence that referred to the type of 
cataracts from which he had suffered.  Once this information 
was received, the case was to be referred to the examiner who 
had examined the veteran in October 2000 for another opinion.  
However, the veteran failed to respond to the request for 
additional information; given his failure to respond, the RO 
did not refer the case to the examiner, since there was no 
additional evidence to be reviewed.  

Therefore, while the veteran has been diagnosed with and 
treated for cataracts, there is no indication that these were 
posterior capsular cataracts, the only type which is 
considered to be a radiogenic disease pursuant to 38 C.F.R. 
§ 3.311(b)(2)(i) (2000).  The VA examiner, based upon the 
evidence of record, which did not indicate the type of 
cataracts from which the veteran suffered, opined in October 
2000 that, since the veteran suffered from diabetes, which is 
a more likely cause of cataracts than radiation exposure, it 
was more likely that the veteran's cataracts were the result 
of his diabetes and not any radiation exposure experienced in 
service.

Finally, the veteran has not presented any evidence to 
suggest, despite the opportunity to do so, that his currently 
diagnosed cataracts are etiologically related to his claimed 
inservice exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039, 1040 (1995) (which stated that specific VA 
regulations which provide presumptive service connection do 
not preclude a veteran from establishing service connection 
with proof of actual, direct causation).

Therefore, based upon Sabonis, supra, it is found that the 
veteran has not established entitlement under the law to the 
benefit sought.



ORDER

Service connection for cataracts as a result of exposure to 
ionizing radiation is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

